 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROSS WEINGARTEN (NYBN 5236401)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6747
 7        FAX: (415) 436-7234
          Ross.weingarten@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   CASE NO. CR 19-116 RS
                                                      )
14           Plaintiff,                               )   STIPULATION AND ORDER TO CONTINUE
                                                      )   APPEARANCE AND EXCLUDE TIME
15      v.                                            )   UNDER THE SPEEDY TRIAL ACT
                                                      )
16   JOHNNY EARL HENDERSON,                           )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On August 27, 2019, the parties appeared before this Court for a status conference. The parties
20 set a change of plea or a hearing to set dates for further proceedings on September 17, 2019. Discussions

21 between the government and defense counsel are ongoing; the government is preparing a reverse proffer

22 and the parties believe that more time would be helpful to determining whether the case can be resolved

23 pre-trial. Accordingly, the parties request that the current appearance scheduled for September 17, 2019

24 be continued until October 8, 2019. In addition, the parties believe that it is appropriate to exclude time

25 under the Speedy Trial Act from September 17, 2019 to October 8, 2019, pursuant to 18 U.S.C. '

26 3161(h)(7)(A) and (B)(iv). The parties agree to the exclusion of time under the Speedy Trial Act to allow

27 for effective preparation of defense counsel, and because failure to grant the continuance would

28 unreasonably deny the defendant the effective preparation and continuity of counsel. 18 U.S.C. §

     STIPULATION AND PROPOSED ORDER                  1
     CR 19-116 RS
 1 3161(h)(7)(A), (B)(iv). The parties agree that the ends of justice are served by granting the continuance

 2 and outweigh the interests of the public and the defendant in a speedy trial.

 3 SO STIPULATED:

 4                                                              DAVID L. ANDERSON
                                                                United States Attorney
 5

 6
     DATED: September 12, 2019                                  _____/s/_______________
 7                                                              ROSS WEINGARTEN
                                                                Assistant United States Attorney
 8

 9 DATED: September 12, 2019                                    ____/s/_______________
10                                                              MICHAEL SHEPARD
                                                                Attorney for the Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER                  2
     CR 19-116 RS
 1

 2                                                   ORDER

 3          Based on the reasons stated on the record and in the stipulation of the parties above, the Court

 4 hereby FINDS that the exclusion of time from September 17, 2019 to October 8, 2019 (inclusive) is

 5 warranted and that the ends of justice served by the continuance outweigh the best interests of the public

 6 and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A). The failure to grant the requested

 7 continuance would deny defendant effective preparation and continuity of counsel. 18 U.S.C. §§

 8 3161(h)(7)(A), (B)(iv). The Court continues the next appearance in this case until October 8, 2019.

 9
10
           9/13/19
11 DATED: _____________                                   _____________________________________
                                                          HON. RICHARD SEEBORG
12                                                        United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER                  3
     CR 19-116 RS
